DETAILED ACTION
This Office Action is in response to Applicants Application filed on February 18, 2022.  Claims 1-20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 18, 2022 has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: the status of the related application in paragraph 0001 needs to be updated.  
Appropriate correction is required.

Claim Objections
4.	Claim 8 is objected to because of the following informalities:  the preamble of claim should read “A network equipment” instead of “network equipment”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “receiving a request for a network function” and based on requirements associated with the network function”. The specification does not state a request for a network function but a request for a service or resource.  The Examiner will interpret a request for a network function as a request for a network service or network resource until further clarification by the Applicant.

Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,290,920. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the present application are broader in scope and thus encompass the subject matter already claimed in allowed US Patent No. 11,290,920.  
Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

10.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Senarath et al (hereinafter, “Senarath”, U.S. Pub. No 2018/0132138).
As per claims 1 and 8, Senarath discloses a method and network equipment, comprising:
receiving, by network equipment comprising a processor, a request for a service (paragraph 0064; Senarath discloses receiving a request for a service indicating a single network slice); and
based on application requirements associated with the service, selecting, by the network equipment, via an intelligent resource management function (i.e. network management functions), a physical radio resource from a group of physical radio resources of a radio access network to establish a connection to enable the service (paragraphs 0064 and 0071; Senarath discloses obtaining a selected service based of the specific requirements associated with the requested service).
As per claim 15, Senarath discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising:
receiving a request for a network function (paragraph 0064; Senarath discloses receiving a request for a service indicating a single network slice); and
based on requirements associated with the network function, selecting, via an intelligent resource management function (i.e. network management functions) of a software defined network controller, a physical radio resource from a group of physical radio resources of a network to establish a connection to facilitate use of the network function paragraphs 0064 and 0071; Senarath discloses obtaining a selected service based of the specific requirements associated with the requested service.
As per claims 2, 9 and 16, Senarath further discloses comprising:
wherein selecting the physical radio resource comprises selecting a network slice from a group of network slices (paragraph 0063).
As per claims 3, 10 and 17, Senarath further discloses comprising:
wherein selecting the physical radio resource comprises selecting a transceiver from a group of transceivers (paragraph 0207)
As per claims 4, 11 and 18, Senarath discloses:
wherein selecting the physical radio resource comprises selecting a radio technology from a group of radio technologies (paragraphs (paragraph 0207).
As per claim 5, 12 and 19, Senarath further discloses comprising:
wherein the intelligent resource management function selects the physical radio resource based on abstraction data representative of a radio access network abstraction that enables abstraction of the group of physical radio resources from a logical view of the radio access network (paragraphs 0036 and 0207).
As per claims 6 and 13, Senarath discloses:
wherein the intelligent resource management function selects the physical radio resource based on a service level agreement (paragraph 0104).
As per claims 7 and 14, Senarath discloses:
wherein the intelligent resource management function selects the physical radio resource based on network load data representative of a network load on resources that are part of the radio access network (paragraph 0068).
As per claim 20, Senarath discloses wherein the operations further comprise:
wherein the intelligent resource management function selects the physical radio resource based on a priority of the network function (paragraph 0068).

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LASHONDA T JACOBS-BURTON whose telephone number is (571)272-4004.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LASHONDA JACOBS-BURTON/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        



ljb
November 12, 2022